Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed May 27, 2010.
 
            
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00431-CV
____________
 
IN RE BILFORD DWIGHT JUNIOUS, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

MEMORANDUM
OPINION
            On May 13, 2010, Relator, Bilford Dwight Junious, filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.1.  Relator requests
this court issue a writ of mandamus ordering the Harris County District Clerk
to file his divorce documents in the proper court.
            This court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals’ jurisdiction. 
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  Because the petition for writ of
mandamus is directed toward the Harris County District Clerk and is not
necessary to enforce this court’s jurisdiction, we have no jurisdiction.  See
Tex. Gov’t Code Ann. § 22.221(b)(1).
            Accordingly, the petition for writ of mandamus is ordered
dismissed.
                                                            PER
CURIAM
 
Panel
consists of Justices Anderson, Frost, and Seymore.